151 Farmington Avenue Hartford, Conn.06156 Media Contact: Fred Laberge 860-273-4788 labergear@aetna.com Investor Contact: Kim A. Keck 860-273-1327 keckka@aetna.com News Release AETNA REPORTS FOURTH-QUARTER AND FULL-YEAR 2009 RESULTS ● Fourth quarter 2009 operating earnings per share (1) of $.40 and full year 2009 operating earnings per share of $2.75 ● Net income per share was $.38 for the fourth quarter of 2009 and $2.84 for the full year ● Commercial medical benefit ratio was 85.0 percent in the fourth quarter 2009 and 84.5 percent for the full year ● Medical membership totaled 18.9 million members at December 31, 2009; representing an annual growth of 1.2 million and a sequential decline of 113,000 ● Aetna projects full year 2010 operating earnings per share of $2.55 to $2.65 (2) HARTFORD, Conn.,February 5, 2010 ―Aetna (NYSE: AET) today announced fourth-quarter 2009 operating earnings of $178.6 million, or $.40 per share compared to $.96 per share in the fourth quarter of 2008.The decrease in operating earnings per share from the prior-year quarter reflects a lower Commercial underwriting margin, lower operating earnings in the Group Insurance business and an increase in pension expense partially offset by the impact of a lower number of outstanding shares.The lower Commercial underwriting margin was due to a significant increase in Commercial medical costs which was partially offset by an increase in health care premiums.The lower Group Insurance operating earnings were due to lower disability underwriting margins from increased long-term disability reserves.Net income for the fourth quarter was $165.9 million, or $.38 per share. Full-year 2009 operating earnings per share decreased 30 percent from full year 2008 to $2.75.Full-year 2009 net income was $2.84 per share, which was generally in line with 2008. Aetna/2 Fourth Quarter Financial Results at a Glance (Millions, except per share results) 2009 2008 Change Revenue, excluding net realized capital gains (losses) and an other item(3) $ 8,697.4 $ 7,977.8 9 % Net realized capital gains (losses), net of tax 28.6 (198.0 ) 114 % Operating earnings 178.6 448.3 (60 )% Net income 165.9 194.7 (15 )% Per share results: Operating earnings .40 .96 (58 )% Net income .38 .42 (10 )% Weighted average common shares - diluted 441.5 468.3 Full-Year Financial Results at a Glance (Millions, except per share results) 2009 2008 Change Revenue, excluding net realized capital gains (losses) and an other item(3) $ 34,678.9 $ 31,606.6 10 % Net realized capital gains (losses), net of tax 55.0 (482.3 ) 111 % Operating earnings 1,237.9 1,920.9 (36 )% Net income 1,276.5 1,384.1 (8 )% Per share results: Operating earnings 2.75 3.93 (30 )% Net income 2.84 2.83 - Weighted average common shares - diluted 449.5 488.3 "As we worked through a verychallenging 2009, we took significant actions to improve our operational performance and weare moving in the right direction," said Ronald A. Williams, chairman and CEO."Entering 2010, a weak economy and high unemployment levelsremain challenging, butwe continue toimplement strategic initiatives and actions that will help build positive momentumand giveusconfidence for thelong-term future." "Aetna enters 2010 in a strong financial position," said Joseph M. Zubretsky, executive vice president and CFO."Ourcapital structure, liquidity and operating cash flows continue to be excellent.Given the ongoing challenges we expect to face, however, we view 2010 as a repositioning year thatwillnot fully reflect the earnings potential of our business.We project our 2010 operating earnings per share to be in the range of $2.55 to $2.65." Aetna/3 Health Care business results Health Care, which provides a full range of insured and self-insured medical, pharmacy, dental and behavioral health products and services, reported: ● Operating earnings of $261.6 million for the fourth quarter of 2009, compared with $436.0 million for the fourth quarter of 2008.The decrease in operating earnings reflects a 14 percent increase in medical costs partially offset by a 9 percent increase in premiums. ● Revenues excluding net realized capital gains (losses) and an other item for the fourth quarter of 2009 increased by 9 percent to $8.0 billion from $7.4 billion for the fourth quarter of 2008.Premium revenues grew by 9 percent, primarily from membership growth and rate increases for renewing membership.Including net realized capital gains (losses) and an other item, total revenue increased by 10 percent in 2009 to $8.1 billion. ● Medical benefit ratios ("MBRs") for fourth-quarter 2009 and 2008 were as follows: 2009 2008 Commercial 85.0 % 80.6 % Medicare 86.7 % 86.4 % Medicaid 84.9 % 86.8 % Total 85.4 % 81.8 % Ø The year-over-year increase in the Commercial MBR reflects the impact of continued higher claim intensity, costs associated with the H1N1 flu and higher COBRA participation. Ø The 2009 Commercial MBR reflects favorable development of prior-period health care cost estimates of $59 million.This development was essentially offset by re-establishment of reserve strengthening originally established in the second quarter of 2009 to reflect our provision for adverse deviation. Ø In addition, the 2009 Medicare and Medicaid MBRs reflect favorable development of prior-period health care cost estimates of $28 million and $16 million, respectively. ● Sequentially, fourth-quarter medical membership decreased by 113,000 to 18.914 million; dental membership decreased by 122,000 to 14.061 million; and pharmacy membership decreased by 142,000 to 11.013 million. ● Net income of $232.4 million for the fourth quarter of 2009, compared with $326.8 million for the fourth quarter of Full-year 2009 operating earnings for Health Care were $1.4 billion, compared with $1.8 billion in 2008.Full-year operating earnings were lower primarily due to an increase in medical costs that outpaced an increase in premiums.Full-year medical membership growth was 1.2 million.
